DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 01/11/2021.
Claims 1-4 and 6-21 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-16 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashiguchi et al. (US 2013/0228213) in view of Arnd (DE202012008175).
Addressing claim 1, Hashiguchi discloses a solar module 1 having a solar module laminate 10 which has a front side plate 11 (fig. 2), two side edges, a top edge and a bottom edge as solar module laminate edges (figs. 1-2, 3C, 6-7 show the solar module laminate surrounded by all four sides by frames 21 and 25 which implies the existence of two side edges and the claimed top edge and bottom edge), wherein a frame profile (either frame profile 21 in fig. 3C) that extends in an extension direction is fixed to at least one of the side edges and/or to the top edge and/or to the bottom edge (fig. 3C) of the solar module laminate and is in direct mechanical contact with the front-side plate of the solar module laminate (fig. 3C shows the frame profiles 21 are in direct mechanical contact with the upper surface of the solar module laminate, which implicitly means that the frame profiles 21 are in direct mechanical contact with the front-side plate 11 of the solar module laminate 10, said frame profile having, in cross section, an outer edge (fig. 3C, the edge on the side of portion 21a that is opposite the side on which the portions 21b and 21c are situated), and a U-shaped receiving portion with an upper limb 21b and a lower limb 21c for receiving one of the solar module laminate edges (fig. 3C), wherein the upper limb and the lower limb of the frame profile are partially or completely bonded and/or clamped to the solar module laminate edges (fig. 3C shows the upper limb and the lower limb are in physical contact with the solar module edges; therefore, the upper and lower limbs are clamped and/or bonded to the solar module laminate edges),
	wherein the frame profile is constructed integrally from a metal strip (aluminum, [0053]) which forms the outer edge of the frame profile with an edge plane, the limb is formed as a folded edge of the entire metal strip out of the edge plane and the lower limb is comprised of a metal supporting portion 21a.

Hashiguchi is silent regarding the lower limb is comprised of metal supporting portions that are arranged alongside one another in the extension direction and in a manner spaced apart from one another, said metal supporting portions being bent out of the edge plane of the metal of the metal strip in a direction of the upper limb as integral parts of the metal strip so as to form openings in the metal strip in the edge plane below the lower limb only and the openings being defined entirely in the edge plane.

Arnd discloses a frame profile constructed integrally from a strip having the lower limb for supporting the solar module; wherein, the lower limb is comprised of supporting portions 15 that are arranged alongside one another in the extension direction and in a manner spaced apart from one another fig. 8, said metal supporting portions being bent out of the edge plane of the strip in a direction of the upper limb as integral parts of the strip so as to form openings in the strip in the edge plane below the lower limb only (the portions 15 that are bent out of the edge plane of the strip in the direction of the upper limb produce only openings below the lower limb).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the metal strip frame profile of Hashiguchi by replacing the lower limb 21c with the plurality of supporting portions arranged alongside and spaced apart from one another and are formed by being bent out of the edge plane of the strip in the direction of the upper limb as integral parts of the strip so as to form openings in the strip in the edge plane below the lower limb only as disclosed by Arnd because the lower limb formed by the plurality of supporting portions are capable of supporting the lower portion of the solar module laminate as that of Hashiguchi’s lower limb 21c while providing the added benefit of cost saving since the plurality of supporting portions are made from the edge plane of the frame profile that does not require additional material (Arnd, [0004-0005]).
With regard to the limitation “the openings being defined entirely in the edge plane”, the modified frame profile of Hashiguchi in view of Arnd satisfies the aforementioned limitation for the following reasons.  Arnd does not disclose the limitation “the openings being defined entirely in the edge plane” because the portion immediately under the metal supporting portions of Arnd includes a bent section that disqualifies it as “a plane”.  However, this is not an issue with the frame profile of Hashiguchi since the metal portion immediately underneath the metal supporting portion is a flat surface, which qualifies it as “a plane”; therefore, when the frame profile of Hashiguchi is modified by replacing the lower limb 21c with the plurality of supporting portions that are formed by being bent out of the edge plane of the strip in the direction of the upper limb so as to form openings in the strip in the metal section immediately below the supporting portions as disclosed by Arnd, the resulting openings would be formed entirely in the edge plane or “being defined entirely in the edge plane” as claimed.

Addressing claims 2-4, figs. 5-6 and 8 of Arnd show the frame profiles 12 and 13 having the claimed structures; therefore, the claimed structures would have been obvious to one of ordinary skill in the art when modifying the lower limb of Chen’s frame profile based on the teaching of Arnd as discussed above.

Addressing claim 8, fig. 6 of Hashiguchi shows two frame profiles (21 and 25) are fixed together at a corner of two solar module laminate edges by means of a screw connection 41.

Addressing claims 9-10, figs. 1 and 6 of Hashiguchi show the frame profile 21 extends integrally along the top edge, the bottom edge and along at least one of the two side edges of the solar module laminate.

Addressing claim 11, Arnd discloses in the supporting portions extend rectilinearly from the edge plane to a respective terminal end of the metal supporting portion; therefore, in the modified solar module of Hashiguchi in view of Arnd, the metal supporting portions of the lower limb extend rectilinearly from the edge plane to a respective terminal end of the metal supporting portion as claimed.

Addressing claims 12-13, please see the rejection of claims 1 and 11 for the limitations of current claim that are recited in claim 1 and 11; furthermore, Arnd further discloses in fig. 8 the supporting portions being bent out from the edge plane of the strip to the upper limb as integral parts of the strip such that the upper limb, the edge plane, and the lower limb are connected continuously and physically.  Therefore, in the modified solar module of Hashiguchi where the lower limb 21c is replaced by the plurality of supporting portions disclosed by Arnd, the modified frame profile also includes the supporting portions being bent out from the edge plane of the strip to the upper limb as integral parts of the strip such that the upper limb, the edge plane, and the lower limb are connected continuously and physically.  Furthermore, the opening formed by bending the supporting portions are situated below the lower limb only as addressed above in the rejection of claim 1.

Addressing claims 14-16, figs. 5-6 and 8 of Arnd show the frame profiles 12 and 13 having the claimed structures; therefore, the claimed structures would have been obvious to one of ordinary skill in the art when modifying the lower limb of Chen’s frame profile based on the teaching of Arnd as discussed above.

Addressing claim 19, fig. 6 of Hashiguchi shows two frame profiles (21 and 25) are fixed together at a corner of two solar module laminate edges by means of a screw connection 41.

Addressing claims 20-21, figs. 1 and 6 of Hashiguchi show the frame profile 21 extends integrally along the top edge, the bottom edge and along at least one of the two side edges of the solar module laminate.

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashiguchi et al. (US 2013/0228213) in view of Arnd (DE202012008175) as applied to claims 1-4, 8-16 and 19-21 above, and further in view of Wu et al. (CN102769054, published 11/07/2012 with provided machine English translation).
Addressing claims 6 and 17, Hashiguchi is silent regarding two frame profiles are fixed together at a corner of two solar module laminate edges by means of a plug connection, wherein one frame profile has, at its end, a tab which is plugged into a tab receptacle in the other frame profile.

Wu discloses an alternative method of joining two frame profiles 1 and 2 having U-shaped receiving portion for receiving the solar panel similarly to those of Hashiguchi.  The frame profiles 1 and 2 are fixed together at a corner of two solar module laminate edges by means of a plug connection, wherein one frame profile (1 or 2) has at its end a tab (15 in fig. 4 and 24 in fig. 7, respectively) which is plugged into a tab receptacle 3 in the frame profile (figs. 1-2 of Wu, the claim does not recite that the tab receptacle is integrally formed with the frame profile; therefore, the teaching of Wu satisfies the claimed limitation because the frame profile 1 has a tab that is plugged into the tab receptacle 3 in the frame profile 2 and vice versa).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar module of Hashiguchi by substituting the known screw connection with the known plug connection disclosed by Wu in order to obtain the predictable table result of joining two frame profiles for supporting the solar cell module laminate (Rationale B, KSR decision, MPEP 2143).

Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashiguchi et al. (US 2013/0228213) in view of Arnd (DE202012008175) as applied to claims 1-4, 8-16 and 19-21 above, and further in view of Chen et al. (CN104617862, published 05/13/2015 with provided machine English translation).
Addressing claims 7 and 18, Hashiguchi is silent regarding two frame profiles are fixed together at a corner of two solar module laminate edges by means of a corner bracket or are each pressed into a common corner bracket.

Chen discloses two frame profiles 101 and 102 having U-shaped receiving portion similarly to those of Hashiguchi; wherein, the two frame profiles are fixed together at a corner of two solar module laminate edges by means of a corner bracket 105 (figs. 1 and 3).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar module of Hashiguchi by substituting the known screw connection for joining the two frame profiles with the known corner bracket connection disclosed by Chen in order to obtain the predictable result of joining two frame profiles at the corner for supporting the solar module laminate (Rationale B, KSR decision, MPEP 2143).

Response to Arguments
Applicant's arguments filed 01/11/2021 regarding the 35 USC 103 rejection of claims 1-4, 8-16 and 19-21 as being unpatentable over the disclosure of Hashiguchi in view of Arnd have been fully considered but they are not persuasive for the following reasons:
The Applicants argued that Hashiguchi in view of Arnd does not disclose the limitation “the openings being defined entirely in the edge plane”.  The argument is not persuasive because the modified frame profile of Hashiguchi in view of Arnd satisfies the aforementioned limitation for the following reasons.  Arnd does not disclose the limitation “the openings being defined entirely in the edge plane” because the portion immediately under the metal supporting portions of Arnd includes a bent section that disqualifies it as “a plane”.  However, this is not an issue with the frame profile of Hashiguchi since the metal portion immediately underneath the metal supporting portion is a flat surface, which qualifies it as “a plane”; therefore, when the frame profile of Hashiguchi is modified by replacing the lower limb 21c with the plurality of supporting portions that are formed by being bent out of the edge plane of the strip in the direction of the upper limb so as to form openings in the strip in the metal section immediately below the supporting portions as disclosed by Arnd, the resulting openings would be formed entirely in the edge plane or “being defined entirely in the edge plane” as claimed.
The Applicants also argued that the frame profile of Hashiguchi is formed of extruded aluminum which cannot be bendable, and therefore cannot be capable of exerting a clamping force.  The argument is not persuasive based on the following evidence that demonstrates extruded aluminum is flexible and bendable; therefore, extruded aluminum is structurally capable of exerting the clamping force as required by current claim.  Gamez et al. (US 2018/0172180) discloses in paragraph [0016] “once the extruded aluminum is cut to the desired length and width, the aluminum may be bent into a shape” (emphasis added).  Kawakatsu (US 2014/0261641) discloses in paragraph [0032] “a surrounding flexible frame formed by a vertically lateral frames and a laterally vertical frames are made of aluminum extrusion material”.  Prommel et al. (US 2014/0239717) discloses in paragraph [0037] “individual frame members 80 may be bent aluminum extrusions that are shaped” (emphasis added).  Mascolo et al. (US 2007/0144575) discloses in paragraph [0046] “Support 222 is typically a bent metal support made of … extruded aluminum” (emphasis added).  Contrary to the Applicants’ assertion, the above evidence clearly demonstrates that extruded aluminum is flexible and has been known to be bent into different shapes for photovoltaic application.  Therefore, the supporting portions that are formed by bending out of the edge plane of the metal strip of the frame profile of Hashiguchi in view of Arnd are structurally capable of being partially or completely bonded and/or clamped to the solar module laminate edges in order to hold the solar module laminate in its desired position.
Additionally, the claim does not require the upper limb and the lower limb of the frame profile are partially or completely bonded AND (emphasis added) clamped to the solar module laminate.  The claim requires “partially or completely bonded AND/OR clamped to the solar module laminate”.  In other words, the upper limb and the lower limb of the frame profile is only required to either partially or completely bonded to OR clamped to the solar module laminate edges.  Therefore, the solar module of Hashiguchi in view of Arnd satisfies the limitation of claim 1 when the upper limb and the lower limb of the frame profile are in contact with the solar module laminate edges, which is the equivalence to being partially or completely bonded to the solar module laminate edges, in order to keep the solar module laminate in its desired position.  The frame profile of Hashiguchi in view of Arnd does not need to be clamped to the solar module laminate edges even though the upper limb and the lower limb of the frame profile of Hashiguchi in view of Arnd are structurally capable of clamping on the solar module laminate edges.  One of ordinary skill in the art would have found it obvious to clamp the upper limb and the lower limp of the frame profile of Hashiguchi in view of Arnd with the solar module laminate edges in order to keep the solar module laminate in its desired position.
The Applicants also argued that Hashiguchi in view of Arnd does not disclose the limitation “wherein the frame profile is constructed integrally from a metal strip which forms the outer edge of the frame profile with an edge plane, the limb is formed as a folded edge of the entire metal strip out of the edge plane” because Hashiguchi discloses the frame profiled is made of extruded aluminum.  The argument is not persuasive because the limitation is drawn to the process in which the frame profile is constructed that does not structurally differentiate the claimed frame profile from that of the prior art.  Even though the frame profile of Hashiguchi in view of Arnd is made of extrusion, the resulting frame profile has all of the structural requirements as that of the claimed frame profile; namely, the frame profile of Hashiguchi includes the outer edge with an edge plane, the limb is a folded edge out of the edge plane.  Therefore, the structure of Hashiguchi’s frame profile is indistinguishable from that of the claimed frame profile.
With regard to the Applicants’ alleged advantages of forming the supporting portions of the lower limb by bending metal materials out of the edge plane of the metal strip, the assertion is not persuasive because Arnd already discloses the very same process of being portions out of the metal strip to form the supporting portions of the lower limb of a frame profile.  Therefore, it does not appear that the Applicants are the first to come up with the step of forming the supporting portions of the lower limb by bending portions of the metal strip from the edge plane.  The differences in structure between the invention of Arnd and that of the claims, such as “the openings being defined entirely in the edge plane” are simply cosmetic without any additional associated advantages.  The Applicants’ inventive concept is already known in the art based on the teaching of Arnd.
For the reasons above, Examiner maintains the position that claims 1-4, 8-16 and 19-21 are unpatentable over the disclosure of Hashiguchi in view of Arnd.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        01/14/2021